Citation Nr: 0737268	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-15 980	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, to include six months of sea duty, aboard the 
U.S.S. Sirago.

The veteran and his wife presented sworn testimony in support 
of this appeal during a hearing before the undersigned 
Veterans Law Judge in June 2007.  During the hearing, he 
testified that he had experienced tinnitus ever since his 
service in the submarine engine room.  As a claim for 
entitlement to service connection for tinnitus may logically 
be inferred from this statement, such a claim is referred to 
the RO for appropriate action.

Following the hearing, the record was held open for sixty 
days so that the veteran could submit a physician's statement 
in support of his appeal.  No such statement, or indeed, any 
correspondence, has been received from the veteran.  The 
Board will therefore proceed with review of the appeal, based 
upon all the evidence currently of record.


FINDING OF FACT

No nexus between the veteran's single year of active duty and 
his currently-shown hearing loss has been demonstrated.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current bilateral hearing loss 
can be traced to noise exposure related to his duties in the 
engine room of a submarine.  He therefore requests that 
service connection be granted for this disability.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in an October 
2003 letter.  Additionally, review of the June 2007 hearing 
transcript shows that there was extensive discussion during 
the hearing of the need for the veteran to submit a medical 
nexus opinion linking his bilateral hearing loss to his 
service.  Furthermore, the Board finds that the veteran 
expressed understanding and comprehension of this evidentiary 
requirement during the hearing.  As noted above, the record 
was held open for sixty days to allow the veteran and his 
representative time to obtain such an opinion, however, 
nothing has been submitted.

The veteran was informed of the law and regulations governing 
the assignment of disability ratings and effective dates in 
connection with the instant claim in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that the VA's duty to notify in 
this case has been satisfied.

The Board has considered whether the duty to assist requires 
obtaining a VA medical opinion as to the etiology of the 
veteran's hearing loss.  Governing regulation provides that a 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).

Applying this guidance to the veteran's situation yields the 
conclusion that no medical opinion is required by law prior 
to review of the veteran's appeal.  Although the record 
contains medical evidence showing current hearing loss, which 
is considered an "organic disease of the nervous system" 
under 38 C.F.R. § 3.309, the record does not corroborate the 
veteran's account of having been exposed to loud engine noise 
during service, and does not contain competent evidence 
indicating that the veteran's current hearing loss may be 
associated with noise exposure during service.  As this 
absence constitutes the basis for the denial reached below, 
it is discussed in greater detail in the body of this 
decision.  For purposes of analyzing whether the VA's duty to 
assist has been met, the Board finds that the evidence of 
record is sufficient to decide the claim and that a VA 
examination is not necessary in this case.

The record on appeal contains the veteran's service medical 
records, as well as private and VA medical reports.  The 
veteran and his wife have presented sworn testimony during a 
hearing before the undersigned Veterans Law Judge.  No 
outstanding existing records have been identified.  In this 
regard, the Board notes that the hearing transcript reflects 
extensive questioning by both the veteran's representative 
and the presiding undersigned Veterans Law Judge as to where 
the veteran received medical treatment in the time period 
after his discharge from service until the present time.  The 
veteran and his wife both stated that either his treating 
physicians had died or that they could not remember.  In 
either case, no avenue for obtaining additional medical 
records in support of the veteran's claim has been 
identified.  Thus, the Board considers that the VA's duty to 
assist requirements have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Review of the veteran's service medical records reveals that 
upon testing upon enlistment in January 1949 and discharge in 
January 1950, his hearing acuity was considered to have been 
normal both times.  The reports of the general medical 
examinations conducted upon entrance and discharge show that 
he had normal hearing, as tested by the whispered/spoken 
voice test, which represented standard medical practice at 
that time.  In addition, he underwent two medical 
examinations to determine his fitness for submarine service 
in May 1959 and again in August 1949.  These examinations 
included a test as to his fitness to be a "sound operator," 
which he passed upon both occasions.  None of these records 
reflect any complaint on his part about noise exposure, 
hearing loss, or ringing in the ears during service.

VA medical treatment records dated from 2002 to 2004 reflect 
treatment for other disabilities, with no mention of hearing 
loss.  The earliest medical evidence of record showing a 
current hearing loss consists of a September 2003 private 
audiological report showing mild to severe sensorineural 
hearing loss in both ears, with reduced speech discrimination 
ability.  The veteran did not report noise exposure during 
service at this point either.

That the veteran currently has a bilateral hearing loss is 
not in dispute; rather the question to be resolved is whether 
this disability could be related to his period of service 
from 1949 to 1950.  Unfortunately, there is a lengthy period 
of time during which there is no contemporaneous evidence of 
record as to the veteran's hearing acuity.  This lengthy 
period without treatment, post-service, weighs heavily 
against the claim.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  For the veteran to prevail on his claim, it is this 
fifty-year gap between service and the initial diagnosis of 
hearing loss which must be overcome, either by a showing of 
continuity of symptomatology, i.e., that the veteran has had 
documented chronic hearing loss since 1950, or through a 
medical opinion linking the veteran's current hearing loss to 
the events in service.  

As the record stands, neither of these is shown.  There is no 
contemporaneous evidence of record showing that the veteran 
had hearing loss upon his discharge from service; rather the 
report of his medical examination at discharge shows he had 
normal hearing at that time.  There is no evidence whatsoever 
pertaining to his hearing acuity within one year of service, 
to trigger the application of the legal presumption of 
service connection for a chronic disease.  The earliest 
evidence of record showing the presence of a hearing loss, is 
dated in 2003 and the veteran did not at that time report 
acoustic trauma during service, or express his belief that 
noise exposure during service was the cause of his hearing 
loss.  Instead, he did not proffer this theory until he had 
filed his claim for benefits.  We note as well, that none of 
the medical evidence of record attributes his hearing loss to 
service.

The Board is cognizant that both the veteran and his wife 
have asserted his hearing loss must be due to the acoustic 
trauma they claim he experienced in the engine room of the 
submarine in 1949.  However, neither of them is shown to be a 
medical expert, and as such, they lack the requisite 
expertise to present a probative opinion on this matter.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While we do not 
question in any way, the veteran's sincerity and his genuine 
belief in his claim, we cannot accord probative weight to his 
opinion on a question of purely medical nature, and we cannot 
accord his current recollections regarding the level of noise 
exposure and the effects of his service in the engine room 
significant probative value insofar as much of his current 
testimony is contradicted by the contemporaneous evidence of 
record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  While the veteran 
claims his hearing loss is due to noise exposure during 
service, the medical evidence shows that the veteran's 
hearing acuity was considered to have been normal during 
service and at his discharge, with no complaint of hearing 
problems during service or at separation.  The 
contemporaneous evidence is also negative for complaints of 
diminished hearing acuity within one year of his discharge 
from service.  In addition, during subsequent examination the 
veteran did not report or complain of noise exposure during 
service.  The only supporting evidence are the veteran's and 
his wife's assertions relating to events they claim occurred 
during six months of submarine service fifty years 
previously.  While we considered these assertions, we 
accorded them considerably less weight when compared against 
the competent medical evidence from service and thereafter 
which is negative for hearing loss or complaints of noise 
exposure.  As such, the Board finds that the veteran's 
bilateral hearing loss was not incurred in service, may not 
be presumed to have been incurred in service, and is not 
related to any event of service origin.  Service connection 
is not warranted and the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


